Title: From George Washington to General William Howe, 4 April 1778
From: Washington, George
To: Howe, William



Sir,
Head Qrs [Valley Forge] 4 April 1778.

I was sorry to learn an objection had been made to the residence of my commissioners at German Town, during the continuance of the negociation, as it served to give interruption to a business which we are mutually interested should proceed without more delay, than the nature of it requires. I had no idea but that the Gentlemen on both sides were to remain constantly at German Town till the conclusion of the Treaty. The distance between my lines or any post of sufficient security near them and that place rendered the dayly return of those on my part intirely inexpedient, not only on account of the inconvenience to themselves; but because it must have necessarily retarded, to a very great degree, the progress of the negociation.
It is perfectly agreeable to me to fix upon Some place not liable to the exceptions you mention: Newtown appears to answer this description as well as any other I now recollect. I have no objection to its being changed at any time, if requisite by the concurrence of the Commissioners. It is, of course to be understood, that the place of treaty shall be neutral ’till it is terminated. Monday next, at five oClock in the afternoon, if you think proper, will be the time of meeting.
It gives me pleasure, that you have directed General Lee’s releasement on parole, not only for his own sake, but in consideration of its tendency to reconcile differences, and facilitate an object, in which the

interests of humanity are so nearly concerned, as that which we now have in contemplation. You may rely on it, that Lt Col: Campbell and the Hessian field officers will be sent in as speedily as possible.
Lt Col. Meade, one of my aids, with a small escort of horse, will meet General Lee at your Picket near Schuylkil Bridge, on sunday morning. I am with due respect Sir Yr most Obedt Serv.

P.S. I take the liberty to inclose a letter for General Lee, which I shall esteem it a favor, may be forwarded him.

